UNITED STATES DISTRICT COURT
M]DDLE DISTRICT OF LOUISIANA
ROBERT DIGG]NS (#437583)
CIV]]_. AC'I'ION
VERSUS
NO. 16-579-J`WD-RLB
KENYON MIEARDAY, ET AL.
M
After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge‘s Report dated Apn`] 23, 2019, to which an opposition (R.
Doc.47) was filed;
IT IS ORDERED that the Cross Motions for Summaiy Judgment (R. Docs. 35 and
39) are denied.
I'I` IS FURTHER ORDERED that this matter is referred back to the magistrate judge

for further proceedings

Signed in Baton Rouge, Louisiana, on May 1, 2019.

 

oHN MeGRAvELLEs
UNITED sTATEs DISTRICT COURT
M:n:)DLE DISTRICT oF LoUIslANA

